IN THE COMMONWEALTH COURT OF PENNSYLVANIA

CR 2018 LLC, Grantee of Deutsche         :
Bank National Trust Co.,                 :
                  Appellant              :
                                         :
            v.                           :
                                         :
Columbia County Tax Claim Bureau         :   No. 844 C.D. 2019
and Edward P. Lyons                      :   Submitted: December 27, 2019


BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION BY
JUDGE COVEY                                  FILED: April 22, 2020

            CR 2018 LLC (Appellant), Grantee of Deutsche Bank National Trust
Co. (Deutsche Bank), appeals from the Common Pleas Court of the 26th Judicial
District, Columbia County Branch’s (trial court) June 5, 2019 order denying
Appellant’s Amended Petition to Set Aside Upset Tax Sale (Amended Petition).
Essentially, there are two issues before this Court: 1) whether Appellant had standing
to file the Amended Petition; and 2) whether the trial court erred by concluding that
the Columbia County Tax Claim Bureau (Tax Bureau) met its burden of
demonstrating compliance with the statutory service requirements. After review, we
affirm.
            On September 25, 2017, Deutsche Bank, as Trustee, was granted a deed
in lieu of foreclosure to the property commonly known as 2280 Crawford Road,
Bloomsburg, Pennsylvania (Property). The “Certificate of Residence of Grantee”
identified the address of the Grantee, Deutsche Bank, as 1761 East Saint Andrew
Place, Santa Ana, California 92705 (Address). See Reproduced Record (R.R.) at 33a.
              On May 1, 2018, pursuant to Section 602(e)(1) of the Real Estate Tax
Sale Law (RETSL),1 the Tax Bureau sent by certified mail, return receipt requested,
restricted delivery, a Notice of Public Tax Sale (Sale Notice) to the record owner,
Deutsche Bank, at the Address. The Sale Notice was signed for by “Skip Pineda,”
but the signature document does not indicate Skip Pineda’s title or describe his
authority to sign on Deutsche Bank’s behalf.
              On July 13, 2018, the Property was posted for upset tax sale (Tax Sale)
as required by Section 602(e)(3) of the RETSL, 72 P.S. § 5860.602(e)(3).                        On
September 10, 2018, the Property was sold at the Tax Sale to Edward Lyons (Lyons)
for $631.98. The following day, as required by Section 607(a.1) of the RETSL, 72
P.S. § 5860.607(a.1), the Tax Bureau sent Deutsche Bank a notice that the Property
had been sold at the Tax Sale. Notwithstanding, on November 9, 2018, Deutsche
Bank purportedly sold Appellant the Property. On December 3, 2018, Appellant’s
representative contacted the Tax Bureau and requested the Tax Bureau to provide it
with a copy of the Sale Notice. That same day, the Tax Bureau sent Appellant a letter
enclosing the Sale Notice and electronic signature, and confirmed that the Property
was sold at the September 10, 2018 Tax Sale.
              On March 5, 2019, Appellant filed a Petition Setting Forth Objections
and Exceptions to Confirmation of Upset Tax Sale alleging that Deutsche Bank was
not given proper Tax Sale notice. On March 15, 2019, Appellant filed the Amended
Petition. On May 1, 2019, the trial court held a hearing on the Amended Petition.
              At the hearing, the Tax Bureau argued that, since Appellant had not yet
purchased the Property as of the Tax Sale date, it did not have standing to file the
Amended Petition.        However, the trial court disagreed, and proceeded with the
hearing. See R.R. at 38a. Renee Newhart (Newhart), the Tax Bureau’s Office

       1
          Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. § 5860.602(e)(1) (requiring service by
certified mail, restricted delivery).
                                                 2
Manager for Tax Assessment, Tax Claim and Tax Collection described the Tax
Bureau’s notification efforts regarding the Property’s tax delinquency and the Tax
Sale.2 On June 5, 2019, the trial court held that the Tax Bureau had satisfied the
statutory notice requirements, and denied the Amended Petition. In a footnote to its
order, the trial court explained:

               [Section 602(e)(1) of the RETSL] requires service of notice
               of sale by certified mail. Per testimony of [] Newhart,
               notice was sent by the Tax . . . Bureau by certified mail,
               restricted delivery, on May 1, 2018. ‘Skip Panera’[3] signed

       2
          The Tax Bureau did not present a return receipt for any certified mail notifying Deutsche
Bank of the impending Tax Sale as required by Section 602 of the RETSL, 72 P.S. § 5860.602.
Instead, the Tax Bureau presented a letter from the United States Postal Service (USPS) showing
the electronic signature of the recipient (USPS Letter). The trial court asked Newhart:
               [trial court]: I don’t think certified mail has anything other than a box
               [] when you [sign] the green card. [] Newhart, this takes the place of
               the green card?
               [Newhart:] Correct.
               [trial court:] On the old[-]fashioned styling there was an agent for
               addressee box to check for restricted delivery, I think, if I am not
               mistaken. Do the attorneys know more about that than I do?
               [Tax Bureau’s attorney:] I know now it is electronic. They hand you
               this little device[,] you are sitting behind a desk and they say ‘sign
               here.’ You sign and there it is.
               [trial court:] Was this sent restricted delivery?
               [Newhart:] Yes.
R.R. at 58a-59a. Based on this testimony, the trial court concluded that “electronic signing is the
modern equivalent [to] the former ‘green card’ return receipt used in certified mail[,]” R.R. at 117a-
118a, and found as a fact that the USPS Letter containing the electronic signature “is a signed return
receipt for certified mail, restricted delivery.” R.R. at 118a. However, that document does not
reflect that the signatory was an authorized Deutsche Bank agent.
         3
           In its opinion issued pursuant to Pennsylvania Rule of Appellate Procedure (Rule) 1925(a),
the trial court clarified:
               Upon review, it appears that the name of the purported agent of
               Deutsche Bank was ‘Skip Pineda’ and not ‘Skip Panera.’ This error
               in the Order of June 5, 2019 is harmless, since the name of the agent
               of Deutsche Bank is not important. The important fact is that the
                                                   3
                for the notice. [Appellant] asserts that there is no evidence
                that Skip Panera was an authorized agent of [Appellant’s]
                predecessor in interest, Deutsche Bank. The Note to
                [Pennsylvania Rule of Civil Procedure No.] 403 states: ‘The
                United States Postal Service [(USPS)] provides for
                restricted delivery mail, which can only be delivered to the
                addressee or his authorized agent.’                See also:
                http://faq.usps.com/s/article/What-is-Restricted-Delivery.[]
                By definition of restricted delivery, it is found that an
                authorized agent of Deutsche Bank did sign for the notice of
                sale. As such, the [T]ax [S]ale was valid and lawful.[4]


                person who signed was an agent of Deutsche Bank, and that fact was
                found by this [trial c]ourt on June 5, 2019 and is hereby re-affirmed.
R.R. at 115a-116a.
       4
           The trial court expounded in its Rule 1925(a) Opinion:
                Appellant fails to note this [trial c]ourt’s citation to the Note to
                [Pennsylvania Rule of Civil Procedure No.] 403 which states that, by
                definition, restricted delivery only permits delivery to the
                addressee or an authorized agent: ‘The [USPS] provides for
                restricted delivery mail, which can only be delivered to the
                addressee or his authorized agent.’               Because of this,
                circumstantial evidence exists to prove that ‘Skip Pineda’ was an
                authorized agent of the addressee, Deutsche Bank. This Court
                accepted that circumstantial evidence and found that Skip Pineda
                was an authorized agent. Legibility is not required, only that
                whomever signed was an authorized agent.
                There is a presumption of regularity in governmental affairs. This
                presumption has led to the presumption in other areas of law that,
                unless the contrary is shown, the person who signs for certified mail,
                restricted delivery, who is someone other than the addressee, is
                presumed to have been an authorized agent of the addressee. See[]
                [Pennsylvania Rule of Civil Procedure No.] 308(3), Rules of Civil
                Procedure, Magisterial District Judges. When promulgated, the
                Pennsylvania Supreme Court explained the change to subdivision (3)
                of [Pennsylvania Rule of Civil Procedure No.] 308 by stating that the
                change ‘reflects changes in postal regulations effective March 1,
                1975.      The presumption in that subdivision stems from the
                presumption of regularity in the conduct of governmental affairs.’ If
                the Supreme Court can take judicial notice of [USPS] regulations,
                then it is assumed that [the trial c]ourt may.
R.R. at 116a-117a (emphasis added).
                                                   4
R.R. at 28a n.1 (citation omitted). Appellant appealed to this Court.5
              The Tax Bureau and Lyons argue that Appellant lacks standing because
Appellant was not an owner of the Property at the time of the Tax Sale. Moreover,
they contend that Appellant is not currently an owner, since Deutsche Bank’s
purported sale of the Property to Appellant occurred after the Tax Sale and, thus, was
a legal nullity. According to the Tax Bureau and Lyons, because the Property had
already been sold at the Tax Sale, Deutsche Bank had nothing to sell to Appellant.
Accordingly, Appellant purchased nothing and cannot be aggrieved by the Tax
Bureau’s alleged failure to comply with the RETSL. Notwithstanding, Appellant
contends that “[b]y virtue of the Quit Claim Deed, [it] owns the rights, title and
interest of Deutsche Bank.” Appellant Reply Br. at 1. In essence, it argues that it
stands in Deutsche Bank’s shoes and may challenge the Tax Sale.
              This Court has explained:

              ‘The traditional concept of standing focuses on the idea that
              a person who is not adversely impacted by the matter he
              seeks to challenge does not have standing to proceed with
              the court system’s dispute resolution process.’ Pittsburgh
              Palisades Park, LLC v. Commonwealth, . . . 888 A.2d 655,
              659 ([Pa.] 2005) (citing William Penn Parking Garage v.
              City of Pittsburgh, . . . 346 A.2d 269, 280-81 ([Pa.] 1975)
              (plurality)). In other words, a person must be aggrieved or
              have a legally sufficient interest in a matter to have
              standing. As stated by our Supreme Court:
                      [A]n individual can demonstrate that he is
                      aggrieved if he can establish that he has a
                      substantial, direct, and immediate interest in
                      the outcome of the litigation in order to be
                      deemed to have standing. An interest is
                      ‘substantial’ if it is an interest in the resolution

       5
         “In tax sale cases, this Court’s review is limited to determining whether the common pleas
court abused its discretion, clearly erred as a matter of law, or rendered a decision with a lack of
supporting evidence.” FS Partners v. York Cty. Tax Claim Bureau, 132 A.3d 577, 580 n.2 (Pa.
Cmwlth. 2016).
                                                 5
                     of the challenge which ‘surpasses the common
                     interest of all citizens in procuring obedience
                     to the law.’ Likewise, a ‘direct’ interest
                     mandates a showing that the matter
                     complained of ‘caused harm to the party’s
                     interest,’ i.e., a causal connection between the
                     harm and the violation of law. Finally, an
                     interest is ‘immediate’ if the causal connection
                     is not remote or speculative.
Id. . . . , 888 A.2d at 660 (citations omitted).
Shipley v. Tax Claim Bureau of Del. Cty., 74 A.3d 1101, 1105 (Pa. Cmwlth. 2013).
“Whether [an individual] ha[s] standing, as an equitable owner, to file [a petition to
set aside a tax sale] pursuant to Section 607 of the [RETSL] is a question separate
from whether [the individual is] entitled to notice.” Id.
              Section 607(b) of the RETSL provides, in relevant part, that “objections
or exceptions [to a tax sale] may be filed by any owner or lien creditor . . . .” 72 P.S.
§ 5860.607(b). Section 102 of the RETSL defines “owner” as

              the person in whose name the property is last registered, if
              registered according to law, or, if not registered according
              to law, the person whose name last appears as an owner of
              record on any deed or instrument of conveyance recorded in
              the county office designated for recording and in all other
              cases means any person in open, peaceable and notorious
              possession of the property, as apparent owner or owners
              thereof, or the reputed owner or owners thereof, in the
              neighborhood of such property; as to property having been
              turned over to the bureau under Article VII [(relating to
              property purchased by taxing districts prior to the RETSL)]
              by any county, ‘owner’ shall mean the county.

72 P.S. § 5860.102. This Court has recognized that “[t]he legislature designated [in
the RETSL] that only owners or lien creditors may file objections or exceptions to the
return of the [tax bureau] and confirmation nisi by the trial court of the tax sale.”6

       6
         In Shipley, this Court held that “owner” for purposes of standing under Section 607(b) of
RETSL includes one who is an equitable owner at the time of the tax sale. See also Husak v.
Fayette Cty. Tax Claim Bureau, 61 A.3d 302 (Pa. Cmwlth. 2013).
                                                6
Appeal of Yardley, 646 A.2d 751, 755 (Pa. Cmwlth. 1994) (emphasis added). Thus,
“one who is neither an ‘owner’ nor a lienholder [on the date of the tax sale]
cannot complain of noncompliance with the notice provisions.”                 Petition of
Crouthamel, 412 A.2d 645, 647 (Pa. Cmwlth. 1980) (emphasis added).
            In Crouthamel, the appellant tax buyer appealed from a common pleas
court’s decision that granted Crouthamel’s petition, as purported owner, to set aside a
1964 tax sale. On December 8, 1941, two tracts of land were sold to the Montgomery
County commissioners by the county treasurer for unpaid taxes. On May 26, 1964,
the tax claim bureau sold the lots to A.O. Breinig, agent for Grace Building
Company, Inc. The sale was confirmed by the county common pleas court on
September 22, 1964 and the deeds were recorded. On October 14, 1964, Crouthamel
purported to purchase one of the lots from an individual named Anna L. Thomas, and
recorded the deed the next day.      Crouthamel also purported to have previously
purchased the other lot on July 29, 1946, from a John C. Miller, duly appointed
liquidating trustee of Hatboro Trust Company. Crouthamel recorded that deed on
March 14, 1952. The trial court concluded that the tax claims bureau had failed to
comply with the RETSL’s notice provisions and held the sale invalid for lack of
notice to Crouthamel. On appeal, this Court reversed the trial court’s decision,
stating:

            Section 102 of the Act . . . provides that in cases where
            property has been turned over by the county to the [tax
            claim b]ureau, which is the case here, ‘‘owner’ shall mean
            the county.’ (Emphasis added.) Nowhere in the pleadings
            or testimony is the validity of the tax sale of 1941 contested.
            Therefore, on May 26, 1964, the date of the sale in
            question here, the county, not Crouthamel, was the
            owner entitled to the various notices required by Section
            602 [of the RETSL]. The required notice is not for the
            benefit of the public generally. Therefore, one who is
            neither an ‘owner’ nor a lienholder cannot complain of
            noncompliance with the notice provisions. The notice

                                          7
               provisions of the [RETSL] are for the purpose of preventing
               owners from being deprived of their property without due
               process of law, and to protect the interests of lienholders.
               Since Crouthamel is neither an owner nor a lienholder, the
               alleged failure of the [t]ax [c]laim [b]ureau to give notice to
               her does not invalidate the sale.

Petition of Crouthamel, 412 A.2d at 647 (citation omitted; emphasis added).
               Here, Appellant was not an owner as defined by the RETSL on the date
of the Tax Sale. In fact, Appellant does not argue that it did not receive notice, but
rather, that Deutsche Bank did not. Because “[t]he legislature designated [in the
RETSL] that only owners . . . may file objections or exceptions to the return of the
[tax bureau] and confirmation nisi by the trial court of the tax sale[,]” Appeal of
Yardley, 646 A.2d at 755, Appellant has no basis to maintain it did not receive notice.
Thus, this Court concludes that Appellant did not have standing to object to the Tax
Sale.7
               For all of the above reasons, the trial court’s order is affirmed.8


                                             ___________________________
                                             ANNE E. COVEY, Judge




         7
           The dismissal of Appellant’s appeal does not leave Appellant without remedy. Appellant
is free to pursue an action against Deutsche Bank for return of the Property’s purchase price.
         8
           The trial court based its dismissal of Appellant’s Amended Petition on its conclusion that
the Tax Bureau met the RETSL’s notice requirements. This Court need not reach that issue, and
affirms based on Appellant’s lack of standing. See Dep’t of Pub. Welfare Cent. Region v. Dauphin
Cty. Soc. Servs. for Children & Youth, 495 A.2d 214, 216 (Pa. Cmwlth. 1985) (“A reviewing court
may affirm an order if it is correct for any reason, regardless of the reasons given by the tribunal
whose order is under review.”).
                                                 8
              IN THE COMMONWEALTH COURT OF PENNSYLVANIA


CR 2018 LLC, Grantee of Deutsche        :
Bank National Trust Co.,                :
                  Appellant             :
                                        :
            v.                          :
                                        :
Columbia County Tax Claim Bureau        :   No. 844 C.D. 2019
and Edward P. Lyons                     :


                                     ORDER

            AND NOW, this 22nd day of April, 2020, the Court of Common Pleas of
the 26th Judicial District, Columbia County Branch’s June 5, 2019 order is affirmed.



                                      ___________________________
                                      ANNE E. COVEY, Judge